Title: To Thomas Jefferson from Elijah Brush, 11 December 1805
From: Brush, Elijah,May, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Detroit 11 Decr 1805
                  
                  In compliance with certain resolutions that were had at a meeting of the Officers of Militia at Detroit in the Territory of Michigan, respresenting the Inhabitants in general of said Territory, and at their special request, the following address, with the several matters and things therein contained is most humbly submitted and particularly recommended to your consideration and patronage.
                  To speak without dissimulation the prevailing sentiments and principles of the Inhabitants of this Territory as they relate to matters of a political nature, would be, it is presumed, to contradict in a great measure that information which has heretofore been given of them; by saying that they have ever borne for you the highest consideration and respect, as well as a sincere and unfeigned attachment at all times, for the general Government under your wise and prudential administration.
                  We recognize with pleasure, that degree of perfectability to which Republican America has approached beyond all former example, since wielded by your talents, and governed by your councils. And in the pursuance of that administration, so congenial to our feelings, so sacred to our rights and privileges: had we in our power, or should an occasion ever offer, we humbly trust that the Territory of Michigan will not be wanting, to aid and strengthen you in that system of administration, so sacred to our dearest rights.
                  Our obligations call us also in the second place to acknowledge with becoming respect, the many advantages, it is hoped, will redound to this Country, on having been erected into a seperate Territory: and to pay that tribute of respect to our worthy Executive which is so justly due him, for the care and diligence he has taken in digesting (with his colleagues) a system of Territorial Government as much to our perfect satisfaction, as could be expected or even looked for in our present situation and in adopting such laws as cannot fail to secure our rights, promote our happiness, and increase the general prosperity of this Country. Next unto this Sir, we desire to be heard in our own behalf. There is nothing that has so thoroughly awakened the attention of the Inhabitants in this Country, and excited in them such a—general disquietude and uneasiness, as the principles on which the United States Government seem to be threatening their possessions and claims to land; rendering void all other claims than those only, which have been legally and fully granted by either the French or British Governments, and here as the words legally and fully, seem to be emphatically relied upon, it would seem that claims of a mixed rank, however equitable and just they may otherwise be were to be excluded entirely; if this is to be so adjudged, our ruin is completely sealed, and it were better for us a thousand times that this Government, “The Worlds best hope” had never reached these Western shores. We are penetrated with a belief however, that it will never take place, but hope through your goodness, the well known liberality and goodness of the Congress of the United States united with you, we shall have united with those advantages, we fondly anticipate from our newly acquired Government, those possessions and improvements which have been obtained by the fairest means, and the highest consideration, the hand of industry.
                  
                  We have heretofore memorialed the Congress of the United States on this important subject, important to us, because on the ultimate determination thereof depends our all. As yet no satisfaction has been given, and now, if at this period of time, after having toiled for so many years, and rendered valuable our possessions only by our industry and disbursments, we are to be stript of them, our misery will be insurmounable; and we are placed in a much worse situation than we otherwise should have been, had we remained under the British Government. In this we speak from certain knowledge, having seen all descriptions of grants by the French Government, and all fair and Bona fide possessions and improvements to a reasonable extent confirmed to the grantee and possessor by that Government without any consideration having been required therefor. But if on the contrary we are liberally dealt with by our Government, a Government of our own free choice, under which a major part of the Inhabitants of this Territory have elected to become citizens, it will most unquestionably insure happiness and prosperity to the Territory, and give additional lustre to the dawn of freedom, which is now unfolding her genial influence over this Western Hemisphere.—Our claims to land are something dissimilar; in the earliest settlement of this Country, by the French, conditional grants of small tracts of land were made, by the Governor and Intendant General, to actical settlers, subject to be approved or disapproved of by the King of France; of this number in all, there is but fifty six, sixteen of which were granted in the year 1734. other sixteen were also granted in the year 1736 and one in 1743; of these grants it appears that the King’s brevet of confirmation has been given, but the rest that follow after, and which have been rejected by the commissioners; to wit one in 1745, three in 1747 eighteen in 1750 and one in 1755 it is not known whether or not the Brevet of confirmation was ever given; and it is a thing that at this late day, cannot be enquired into, as the archives of the French Government are not to be found in either of the Provinces of Canada, but it is well known that a peaceable and uninterupted possession has allways followed these grants, from their several dates up to the date hereof; and also that the English Government did allways recognize them as good and available in law, not only from the nature of the grant itself, but also from the articles of capitulation between those Governments, had and entered into at the City of Montreal on the 8th day of September 1760 by which it is expressly stipulated in the 37th Sect that “The lords of manors, the Military and Civil Officers, the Canadians as well in the town as in the Country the French settled or trading in the whole extent of the colony of Canada, and all other persons whatsoever, shall preserve the entire peaceable property and possession of their goods, noble and ignoble, moveable and immoveable, merchandize, furrs, and other effects, even their ships, they shall not be touched nor the least damage done to them on any pretence whatsoever.”— It need hardly be observed, that these articles of capitulation having been written originally in the French language the word, immoveable has a clear and distinct relation to real property only, and it has allways been so considered, so spoken of, and so adjudged in the Courts of Kings Bench both in Upper and lower Canada. Our anxiety however is not so great about these latter claims, as it is about those where the first occupancy has been had, without any legal authority, or if any, that only which has been given by British commanding Officers, but which nevertheless from a long and peaceable possession, urged on us by imperious necessity, and improvements in many cases made to five times the value of the land itself, as also by the second article of the treaty of amity, commerce and navigation, entered into between the United States, and his Britanick Majesty, wherein express provision is made in favour of the Inhabitants then residing within the limits and District of Detroit, by which the full and absolute possession and enjoyment of their rights, privileges and property of every description, is secured to them. From these reasons, we consider we have, if not a legal right, an equitable claim to beyond all contradiction. We have uniformly paid taxes upon these lands while we were a component part of the old North Western Territory; we state it also as an uncontrovertable fact that, at the time General Wayne approached this Country with his army, and when it was seen that these Posts (from the ratification of the Treaty) could no longer be withheld, the settlers upon the River Raisin were offered by the British Government, that if they would withdraw from this Country, into the Upper Province of Canada and burn down and destroy their houses, barns, mills and other fixtures; they should receive as the bounty of his Majesty, an equal quantity of land there, and that the destruction of their property here, and losses of every description, should be faithfully remunerated. We further state that in opposition to all these overtures, the Indians were roused by the Inhabitants of this Country, and led on to the Treaty of Grenville, when General Wayne pledged the faith of the Government that, in no part of that tract of land—that was by that Treaty, ceded to the United States, should the actual settlers ever be disturbed, but that they would take them under their wings, and shield their possessions by the humanity of their laws. If all these considerations when united, are not of themselves as sufficient to quiet us in our possessions, as an inflexible legal title, how sadly will be our situations, and how great our disappointment in that Government which boasts so much of “equal right to all.”
                  In fine if the Government of the United States is disposed to deal liberally with us, upon equitable terms, it is a thing much wished for, by every Inhabitant of the Territory; and they desire it may be particularly mentioned and urged, that, Commissioners may be appointed here, with plenary powers to settle definitively and expeditiously all claims to land in an equitable manner, (for we feel ourselves too much oppresd in our present unhappy situation, or that those powers might be given to the Commissioners now in office, with whom we desire our Executive may be united, in all of whom we have the greatest confidence, that justice will be done us, and to, the Government, and further that time may again be given the Inhabitants to enter and record such claims as have not yet been entered.
                  It is also desired that after our claims are settled the Indian title in this Territory may be extinguised and the sales of the United States lands commence, to open the door to emigration, for without it we must remain of little worth to the United States.
                  We further desire Sir, to claim from the Government through you some support and relief for the unfortunate sufferers by the late conflagration at Detroit, and also some appropriation for Publick uses, the necessity of which is but too obvious to every person. Our Government can if they are generously disposed (as we have great reason to believe on an occasion like this they certainly will be) without any specific appropriation relieve the sufferings of the unfortunate in a great measure, and also make to them a donation for publick uses, by granting the whole, or a part of the money arising from the sale of those lots in the new Town of Detroit, which was before a part of the publick Domain, and which perhaps of right belonged to them.
                  This requisition whether acceded to or not leaves us naturally to desire that the Plan of the New Town of Detroit which has met with the approbation, and been sanctioned by all the Inhabitants here who are in the least degree interested, or affected thereby, and which undoubtedly will be laid before the Government for their approbation may not be rejected by them, but that their interest alike with that of the Citizens will yield and give place to an accomodation that cannot fail to insure, a more splendid increase of the value thereof.
                  With sentiments of the highest consideration we have the honour to subscribe ourselves Your most obedient and most humble Servants
                  
                     Elijah Brush 
                     
                     James May 
                     
                     John Anderson 
                     
                  
               